 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 1 of 8
                                                                         1


1                  IN THE UNITED STATES DISTRICT COURT

2                  FOR THE SOUTHERN DISTRICT OF TEXAS

3                             HOUSTON DIVISION

4    UNITED STATES OF AMERICA          §     CASE NO. 4:18-CR-333
                                       §     HOUSTON, TEXAS
5    VERSUS                            §     THURSDAY,
                                       §     JUNE 21, 2018
6    ROBERT CHARLES WOOTEN             §     10:48 A.M. TO 10:54 A.M.

7
                             INITIAL APPEARANCE
8
                  BEFORE THE HONORABLE FRANCES H. STACY
9                     UNITED STATES MAGISTRATE JUDGE

10

11

12       APPEARANCES:                        SEE NEXT PAGE

13       ELECTRONIC RECORDING OFFICER: PAUL YEBERNETSKY

14       COURTROOM CLERK:                    BEVERLY WHITE

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 Eldridge Road, #144
22                         Sugar Land, TX 77478
                               281-277-5325
23                     www.judicialtranscribers.com

24
         Proceedings recorded by electronic sound recording;
25          transcript produced by transcription service.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 2 of 8
                                                                         2


1                                APPEARANCES:

2

3    FOR THE PLAINTIFF:                US ATTORNEY'S OFFICE
                                       Jill J. Stotts, Esq.
4                                      1000 Louisiana St., Ste. 2300
                                       Houston, TX 77002
5                                      713-567-9691

6

7    FOR THE DEFENDANT:                TO BE APPOINTED

8

9

10   FOR PRETRIAL SERVICES:            DAVID HERNANDEZ

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 3 of 8
                                                                         3


1        HOUSTON, TEXAS; THURSDAY, JUNE 21, 2018; 10:48 A.M.

2        (Official Court Interpreter utilized for translation.)

3              THE COURT:     Okay.   US versus Robert Charles

4    Wooten, No. H-18-333.

5              MS. STOTTS:     Jill Stotts on behalf of the United

6    States.

7              THE COURT:     Mr. Wooten.

8        (Pause in the proceedings.)

9              THE COURT:     This is -- FPD can't be in this case

10   either, right.   Is this related?

11             MS. STOTTS:     It is not, Your Honor.

12             THE COURT:     Mr. Wooten, I see you filled out a

13   Financial Affidavit.

14             DEFENDANT WOOTEN:      Yes, ma'am.

15             THE COURT:     Raise your right hand, please, and

16   swear to the facts in the Affidavit.

17       (Defendant sworn to the Financial Affidavit.)

18             DEFENDANT WOOTEN:      Yes, ma'am.

19             THE COURT:     Okay.   Since you've been in custody --

20   and maybe even when you're not in custody, since you have

21   four children, you may spend all of your income on the

22   necessities of life, but as of now, you don't have funds to

23   hire a lawyer.   I find that you are financially eligible for

24   a lawyer and I will appoint a CJA lawyer for you -- Criminal

25   Justice Act Panel lawyer, because the Public Defender has a




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 4 of 8
                                                                          4


1    conflict in representing you, okay?

2              So you will have a lawyer assigned to you

3    immediately, like in the very near future -- today,

4    probably, or tomorrow.

5              And this lawyer is the only person that you should

6    talk to about this case.      You should not talk to anybody

7    else about the case.     You're not required to.        You're not

8    required to answer questions from law enforcement officials.

9    You, yourself, are not required to be a witness.          You're not

10   required to make any explanation to anybody about the facts

11   of this case.     Of course, it's in your best interest to talk

12   to your own lawyer about the case.

13             If you are convicted and you want to appeal that

14   conviction, you may request a court-appointed lawyer for

15   appeal.   You know, if you can't pay for a lawyer, you can

16   still get a court-appointed lawyer for appeal also.

17             DEFENDANT WOOTEN:      Yes, ma'am.

18             THE COURT:     The charges were filed on the 13th of

19   June, 2018.     It's in an Indictment that you'll get a copy of

20   today and your lawyer also will be given a copy.

21             The accusations, there are three counts:          Count 1,

22   3, and 5 allege that you committed interference with

23   commerce by robbery.     And then there are three more counts,

24   2, 4, and 6 allege that you used a firearm in relation to a

25   crime of violence.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 5 of 8
                                                                          5


1               So the three robberies are, let's see, Count 1,

2    allegedly there was -- you committed a robbery at Walgreen's

3    on West Little York on December 25th, 2017, and Count 2

4    alleges you used a firearm in connection with that robbery.

5               Count 3 alleges you robbed a Bayou Pawn on

6    Shepherd Drive of currency, and that occurred on

7    December 29th, 2017.     And also, Count 4 alleges you used a

8    firearm in connection with that offense.

9               Count 5 alleges interference with commerce by

10   robbery on or about December 29th.       It's alleged that you

11   took currency from Metro PCS on Little York in Houston, and

12   Count 6 alleges you used a firearm in connection with that

13   offense.

14              Can you explain the statutory range of punishment?

15              MS. STOTTS:    Yes, Your Honor.

16              Counts 1, 3, and 5 is up to 20 years in prison, up

17   to a $250,000 fine, up to three years of supervised release,

18   and a $100 special assessment.

19              Counts 2, 4, and 6, the first count of conviction

20   is seven -- a minimum of seven years up to life.          The next

21   count -- the next counts are a minimum of 25 to life for

22   each additional count, up to a -- and those are consecutive

23   also to any term of imprisonment -- up to a $250,000 fine,

24   up to five years' supervised release, and a $100 special

25   assessment per count.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 6 of 8
                                                                         6


1                 THE COURT:    Are you moving to detain Mr. Wooten?

2                 MS. STOTTS:   Yes, Your Honor.

3                 THE COURT:    Okay.   I think we should set that

4    hearing for 10:00 o'clock on Monday, the 25th of June.

5                 MS. STOTTS:   Okay.

6                 THE COURT:    Mr. Wooten, I'd like you to come back

7    to court tomorrow for a counsel determination, so that you

8    can actually talk to the lawyer that we find for you.

9                 And then come back again on Monday for a bail

10   hearing and to enter a plea of not guilty.          The case will be

11   set before Judge Hughes at that time, all right?

12                DEFENDANT WOOTEN:     Yes, ma'am.

13                THE COURT:    So those are the next two steps.

14                DEFENDANT WOOTEN:     So I don't have no cases with

15   the State no more?

16                THE COURT:    You don't have a what?

17                DEFENDANT WOOTEN:     Cases with the State no more?

18                THE COURT:    I don't know

19                MS. STOTTS:   He does, Your Honor.

20                THE COURT:    You do, a separate case, but --

21                MS. STOTTS:   He did, but it's still pending at

22   this time.

23                THE COURT:    Oh, it's related to this case?

24                MS. STOTTS:   Some are and some are not.

25                THE COURT:    Okay.   So that's just a separate




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 7 of 8
                                                                         7


1    matter and this case takes precedence and you'll be in

2    Federal custody until this case is resolved.

3              DEFENDANT WOOTEN:      Yes, ma'am.

4              THE COURT:     All right.    You'll be back tomorrow

5    before Judge Johnson, on Monday before Judge Smith.

6              This hearing is adjourned for now.

7              MS. STOTTS:     Thank you.

8              DEFENDANT WOOTEN:      Thank you.

9              THE COURT:     What?

10             DEFENDANT WOOTEN:      Could Your Honor see that I get

11   a phone call?

12             THE COURT:     Can he use the phone, please?

13             THE MARSHAL:     Yes, Your Honor.

14             THE COURT:     You can use the phone in the Marshal's

15   Office today, yes.

16             MS. STOTTS:     Thank you, Your Honor.

17       (Proceedings adjourned at 10:54 a.m.)

18

19

20

21

22

23

24

25                                * * * * *




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 4:18-cr-00333 Document 132 Filed on 09/30/20 in TXSD Page 8 of 8
                                                                         8


1                  I certify that the foregoing is a correct

2    transcript to the best of my ability produced from the

3    electronic sound recording of the proceedings in the above-

4    entitled matter.

5    /S/ MARY D. HENRY
6    CERTIFIED BY THE AMERICAN ASSOCIATION OF

7    ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

8    JUDICIAL TRANSCRIBERS OF TEXAS, LLC

9    JTT TRANSCRIPT #62578

10   DATE FILED:    SEPTEMBER 29, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
